ORDER

PER CURIAM.
Employee appeals from a final award of the Labor and Industrial Relations Commission (“Commission”) denying his claim for compensation benefits. The Administrative Law Judge found that Employee was not entitled to benefits because he failed to prove that his injuries were medically causally related to his work-related accident, and this decision was affirmed by the Commission.
We have reviewed the briefs of the parties and the record on appeal. The findings of the Commission are supported by competent and substantial evidence on the whole record. An extended opinion would have no prece-dential value. Accordingly, we affirm the *693Commission’s finding pursuant to Rule 84.16(b).